United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Denis A. Cohrs, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-387
Issued: October 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 25, 2009 appellant filed a timely appeal from the October 28, 2009
overpayment decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$19,530.54 overpayment of compensation; (2) whether the Office properly determined that
appellant was at fault in the creation of the overpayment of compensation, thereby precluding
waiver of recovery; and (3) whether the Office properly required repayment of the overpayment
by deducting $690.00 from appellant’s compensation payments every four weeks.

FACTUAL HISTORY
The Office accepted that on December 29, 1980 appellant, then a 53-year-old medical
machine worker, sustained a chronic lumbosacral strain due to pulling a patient forward at work.1
Appellant received wage-loss compensation from the Office for periods of disability at the 3/4
augmented rate based on the fact that she had a dependent, a minor daughter.
Appellant’s daughter graduated from college in 1982 and she was no longer considered to
be a dependent under the Act. Appellant married in August 1994 and her husband qualified as a
dependent but he died on May 9, 2001 and she no longer had any qualifying dependents after
that point. In a Form EN1032 signed on January 23, 2002 and covering the prior 15-month
period, appellant indicated that she did not have a husband or other dependent under the Act.2
On October 20, 2008 an Office official telephoned appellant and advised her that
effective September 28, 2008 her compensation had been reduced to the 2/3 statutory rate.
Appellant stated to the official that her husband died in 2001. In an August 7, 2009 telephone
conversation, she asserted that she had advised the Office of her husband’s death on May 9, 2001
and that she should not have to repay any overpayment due to a mistake on the part of the Office.
In an August 10, 2009 letter, the Office advised appellant of its preliminary determination
that she received a $19,530.54 overpayment of compensation because she received compensation
at the 3/4 augmented rate after her husband died on May 9, 2001 but no longer had any eligible
dependent.3 It also advised appellant that she was at fault in the creation of the overpayment
because she accepted payments that she knew or reasonably should have known to be incorrect
given that she did not have an eligible dependent after May 8, 2001 which would entitle her to
compensation at the augmented rate. The Office stated that the difference between the
augmented compensation that appellant received for the period May 9, 2001 to September 27,
2008 and the statutory rate of compensation she should have received was $19,530.04.
Regarding the calculation of the overpayment, it noted:
“Your weekly pay rate is $297.44 as of December 29, [19]80 and with cost of
living increases as of March 1, 2001 at the augmented rate it was $423.50 per
week. At the single rate it was $376.50 per week. Your compensation had been
increased 33 percent as of March 1, 2001 with cost-of-living increases up to 43

1

Appellant had sustained two prior work-related low back injuries. In various forms, including EN1032 forms
she periodically completed, appellant was advised of the standards for qualifying for augmented compensation and
was directed to report to the Office when she no longer had a qualifying dependent under the Act.
2

In later EN1032 forms, appellant also indicated that she did not have a qualifying dependent.

3

The record contains payment records and worksheets showing that appellant received $176,448.89 in
compensation for the period May 9, 2001 to September 27, 2008, but should have received $156,918.35 at the
statutory rate for this period. The difference between the two figures is $19,530.54.

2

percent as of March 1, 2008. Your compensation was adjusted to the single rate
as of September 28, 2008. It is now $453.75 per week at the 2/3 rate.”4
Appellant requested waiver of the claimed overpayment, contending that she was not at
fault in its creation due to the fact that she had accurately reported whether she had a dependent.
She submitted a financial information questionnaire, signed on August 17, 2009, in which she
listed monthly income, monthly expenses and assets. The Office advised appellant that it had
questions regarding her finances and, during an October 28, 2009 telephone conference, it was
determined that she had $3,152.87 in monthly income, $1,979.56 in monthly expenses and
$128,920.31 in assets.
In an October 28, 2009 decision, the Office determined that appellant received a
$19,530.54 overpayment of compensation from May 9, 2001 to September 27, 2008. It found
that appellant was at fault in the creation of the overpayment, thereby precluding waiver of
recovery of the overpayment.5 The Office determined that the overpayment would be recovered
by deducting $690.00 from her continuing compensation payments every four weeks beginning
November 21, 2009.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Act provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.6 Section 8129(a) of the Act provides, in pertinent part, “When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”7 The basic rate of compensation
under the Act is 66 2/3 percent of the injured employee’s monthly pay.8 When the employee has
one or more dependents as defined by the Act, she is entitled to have her compensation augmented
at the rate of 8 1/3 percent of her monthly pay.9
ANALYSIS -- ISSUE 1
The Board finds that appellant received a $19,530.54 overpayment of compensation. The
record establishes that until her husband’s death on May 9, 2001, she was in receipt of wage-loss
4

The Office provided appellant 30 days from the date of the letter to provide evidence and argument contesting
the fact, amount and fault findings of its preliminary determination. It directed her to complete an enclosed financial
information questionnaire.
5

The Office indicated that it had considered appellant’s argument that she was not at fault in the creation of the
overpayment because she had correctly filed out the required EN1032 forms.
6

5 U.S.C. § 8102(a).

7

Id. at § 8129(a).

8

Id. at § 8105(a).

9

Id. at § 8110(b).

3

compensation at the augmented rate of 75 percent. The record establishes that, subsequent to her
husband’s death, appellant continued to receive compensation at the augmented rate, thereby
creating an overpayment in the amount of $19,530.54, the difference between $176,448.89, the
amount appellant was paid for the period May 9, 2001 to September 27, 2008, and $156,918.35,
the amount she should have been paid for this period at the basic statutory rate.10 The Board
finds that appellant received a $19,530.54 overpayment of compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Act provides that where an overpayment of compensation has
been made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.11 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”12 No waiver of payment is
possible if the claimant is not “without fault” in helping to create the overpayment.13
In determining whether an individual is not “without fault” or alternatively, “with fault,”
section 10.433(a) of Title 20 of the Code of Federal Regulations provide in relevant part:
“An individual is with fault in the creation of an overpayment who:
(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect….”14
Section 10.433(c) of the Office’s regulations provide:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the

10

See supra notes 9 and 10 regarding the standards for qualifying for augmented compensation. The record
contains pay records and worksheets documenting the Office’s calculations.
11

5 U.S.C. § 8129(a).

12

Id. at § 8129(b).

13

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

14

20 C.F.R. § 10.433(a).

4

complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”15
Even though the Office may have been negligent in continuing to issue appellant
improper compensation checks, this does not excuse appellant’s acceptance of such checks
which she knew or should have been expected to know should have been returned to the
Office.16
ANALYSIS -- ISSUE 2
The Board finds that the Office properly found appellant at fault in the creation of the
$19,530.54 overpayment under the third standard because she accepted payments that she knew
or should have known to be incorrect. Appellant had been apprised on numerous occasions,
including through the language of EN1032 she periodically completed, of the standards for
qualifying for compensation at the 3/4 augmented rate and of the fact that she would only be
entitled to compensation at the 2/3 basic statutory rate in the absence of a qualifying dependent.17
She knew or should have known that she did not have a qualifying dependent after her husband
died on May 9, 2001. On appeal appellant argued that she thought her continuing compensation
payments after May 9, 2001 were as high as they were due to her cost-of-living adjustment
(COLA) payments. However, COLA payments are increased on a gradual basis and her
argument would not explain why she would not have noticed that her payments did not decrease
substantially after May 9, 2001. The length of time that appellant received the augmented
payments also militates against her claim that she did not know they were improper. Appellant
argued that she was not at fault because she timely reported that she did not have a dependent
after May 9, 2001. As noted above, the Office’s negligence in issuing incorrect compensation
checks would not negate fault on the part of a claimant when the claimant knew or should have
been expected to know that she had to return improper payments. For these reasons, appellant
was at fault in creating the overpayment of compensation and, therefore, the overpayment was
not subject to waiver.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441(a) of Title 20 of the Code of Federal Regulations provide in pertinent
part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
the same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate

15

Id. at § 10.433(c).

16

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

17

See Steven R. Cofrancesco, 57 ECAB 662 (2006).

5

of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.”18
ANALYSIS -- ISSUE 3
The record supports that, in requiring repayment of the overpayment by deducting
$690.00 from appellant’s compensation payments every 28 days, the Office took into
consideration the financial information submitted by appellant as well as the factors set forth in
section 10.441 and found that this method of recovery would minimize any resulting hardship on
appellant.19 Therefore, the Office properly required repayment of the overpayment by deducting
$690.00 from appellant’s compensation payments every 28 days.
CONCLUSION
The Board finds that the Office properly determined that appellant received a $19,530.54
overpayment of compensation. The Board finds that the Office properly determined that
appellant was at fault in creating the overpayment of compensation and that, therefore, the
overpayment was not subject to waiver. The Board further finds that the Office properly
required repayment of the overpayment by deducting $690.00 from appellant’s compensation
payments every 28 days.

18

20 C.F.R. § 10.441(a); see Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

19

After receiving appellant’s financial information questionnaire, the Office indicated that it had further questions
regarding her finances. During an October 28, 2009 telephone conference, it was determined that she had $3,152.87
in monthly income, $1,979.56 in monthly expenses and $128,920.31 in assets. On appeal appellant argued that it
would be a hardship for her to repay the overpayment, but the record reflects that the Office properly considered the
relevant factors, including the financial information of record, and properly found that no such hardship had been
established.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 28, 2009 is affirmed.
Issued: October 19, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

